

115 HR 2695 IH: Environmental Justice Small Grants Program Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2695IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Jayapal (for herself, Mr. McEachin, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an Office of Environmental Justice in the Environmental Protection Agency and to authorize an environmental justice small grants program, and for other purposes. 
1.Short titleThis Act may be cited as the Environmental Justice Small Grants Program Act of 2017. 2.FindingsCongress finds the following: 
(1)Despite Executive Order 12898 (relating to Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations), communities of color, low income communities, people with limited English proficiency, indigenous peoples, and people living with disabilities experience the impacts of climate change at a disproportionate rate. (2)The Environmental Protection Agency formed the Environmental Justice Small Grants Program to support and empower frontline communities that are working on solutions to the disproportionate impacts of climate change.  
(3)Between 2000 and 2015, the Environmental Protection Agency, through the Environmental Justice Small Grants Program, awarded more than 630 small grants to assist with the cost of conducting research and education, as well as developing community-based solutions. 3.Office of Environmental JusticeThere is established in the Environmental Protection Agency an Office of Environmental Justice, which shall be headed by a Director. 
4.Environmental justice small grants program 
(a)In generalThe Director of the Office of Environmental Justice shall establish an environmental justice grant program to make grants to eligible entities in accordance with this section. (b)GrantsThe Director may make a grant under this section, in an amount not to exceed $50,000, to an eligible entity to carry out an environmental justice project.  
(c)DefinitionsIn this section: (1)Affected communityThe term affected community means a community that— 
(A)may be disproportionately affected by environmental harms and risks; and (B)is affected by a local environmental or public health issue that is identified in an application for a grant under this section. 
(2)Eligible entityThe term eligible entity means— (A)an entity that— 
(i)is an organization (including an environmental justice network, a faith-based organization, and an organization affiliated with a religious institution)— (I)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; or 
(II)recognized as a nonprofit organization by the government of the State, territory, commonwealth, or federally recognized Tribe with jurisdiction over the area in which it is located; (ii)demonstrates that it has worked directly with the affected community, as determined by the Director; and 
(iii)is located in the State, territory, or commonwealth, or area over which a federally recognized Tribe has jurisdiction, in which the proposed environmental justice project is located;   (B)a federally recognized Tribal government with jurisdiction over the area in which the proposed environmental justice project is located; or 
(C)a Tribal organization that demonstrates that it has worked directly with the affected community, as determined by the Administrator.   (3)Environmental justice projectThe term environmental justice project means a project consisting of activities designed to empower and educate an affected community to— 
(A)understand environmental and public health issues; and (B)identify ways to address those issues at the local level. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $16,000,000 for each fiscal year. 